

116 S3805 IS: Paycheck Protection Program Flexibility Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3805IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. King (for himself, Mr. Daines, Mr. Kaine, Mr. Tillis, Ms. Stabenow, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Small Business Act and the CARES Act to modify certain provisions related to the forgiveness of loans under the paycheck protection program, to allow recipients of loan forgiveness under the paycheck protection program to defer payroll taxes, and for other purposes. 1.Short titleThis Act may be cited as the Paycheck Protection Program Flexibility Act of 2020.2.Maturity for loans with remaining balance after application of forgivenessSection 7(a)(36)(K)(ii) of the Small Business Act (15 U.S.C. 636(a)(36)(K)(ii)) is amended by inserting minimum maturity of 5 years and a before maximum maturity.3.Amendments to paycheck protection program loan forgiveness(a)Extension of covered periodSection 7(a)(36)(A)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(iii)) is amended by striking June 30, 2020 and inserting December 31, 2020.(b)ForgivenessSection 1106 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a), by striking paragraph (3) and inserting the following: (3)the term covered period means, subject to subsection (l), the period beginning on the date of the origination of a covered loan and ending the earlier of—(A)the date that is 24 weeks after such date of origination; or(B)December 31, 2020;;(2)in subsection (d)—(A)in paragraph (5)(B), by striking June 30, 2020 each place it appears and inserting December 31, 2020; and(B)by adding at the end the following:(7)Exemption based on employee availabilityDuring the period beginning on February 15, 2020, and ending on December 31, 2020, the amount of loan forgiveness under this section shall be determined without regard to a reduction in the number of full-time equivalent employees if an eligible recipient—(A)is unable to rehire an individual who was an employee of the eligible recipient on or before February 15, 2020;(B)is able to demonstrate an inability to hire similarly qualified employees on or before December 31, 2020; or(C)is able to demonstrate an inability to return to the same level of business activity as the eligible recipient was operating at before February 15, 2020.(8)No limitationsIn carrying out this section, the Administrator may not limit the non-payroll portion of a forgivable covered loan amount;; and(3)by adding at the end the following new subsection:(l)Application to certain eligible recipientsAn eligible recipient that received a covered loan before the date of enactment of this subsection may elect for the covered period applicable to such covered loan to end on the date that is 8 weeks after the date of the origination of such covered loan..4.Delay of payment of employer payroll taxesSection 2302(a) of the CARES Act (Public Law 116–136) is amended by striking paragraph (3).5.Effective date; applicabilityThe amendments made by this Act shall be effective as if included in the CARES Act (Public Law 116–136) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) or section 1109 of the CARES Act (Public Law 116–136). 